Citation Nr: 0520278	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-14 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The veteran served on active duty from February 1949 to 
February 1950, and from April 1952 to November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation, 
effective from May 14, 2003, and denied service connection 
for tinnitus.  The veteran has disagreed with the denial of 
service connection and the evaluation assigned for tinnitus.  


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings pertaining to tinnitus.

2.  Tinnitus was initially demonstrated many years after 
service, and there is no competent medical evidence to link 
it to service.

2.  The veteran has Level III hearing in each ear.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(b) (2004).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in May 2003 apprised 
the veteran of the information and evidence necessary to 
substantiate his claims for service connection for hearing 
loss and tinnitus, which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
requested to provide any evidence in his possession that 
pertains to the claims.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to the claim for a higher rating for bilateral 
hearing loss, the Board notes that if, in response to notice 
of its decision on a claim for which VA has already given 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  In the 
present case, the claim for an increased rating for bilateral 
hearing loss stems from a notice of disagreement with a 
rating decision which adjudicated entitlement to service 
connection for that disability.  As adequate VCAA notice has 
been provided as to that issue, as outlined above, VA is not 
required to provide notice of the information and evidence 
necessary to substantiate the newly raised increased initial 
rating issue.  VAOPGCPREC 8-2003.

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service private 
and VA medical records, to include the report of a VA 
examination.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records are negative for complaints or 
findings pertaining to tinnitus.  On the separation 
examination in November 1953, a clinical evaluation of the 
ears was normal.  A whispered voice hearing test was 15/15 in 
each ear.  

A private audiologist reported in April 2003 that the veteran 
underwent audiometric testing the previous month.  He noted 
that the tests disclosed that the veteran had a mild low 
frequency sloping to moderate high frequency sensorineural 
hearing loss bilaterally.  He added that the veteran 
complained of a long-term constant tinnitus.  He concluded 
that, from the veteran's history of being exposed to the 
noise of five-inch guns while in service, it was quite likely 
that this was the beginning of his hearing loss.  

The veteran submitted a claim for service connection for 
hearing loss and tinnitus in May 2003.  He reported that he 
was exposed to the noise associated with five-inch guns while 
serving aboard ship in the military.

The veteran was seen in the audiology clinic of a VA 
outpatient treatment facility in May 2003.  An audiometric 
test showed that the hearing threshold levels in decibels in 
the right ear were 20, 35, 55 and 60, at 1000, 2,000, 3,000 
and 4,000 Hertz, respectively.  At corresponding frequencies 
in the left ear, the hearing threshold levels were 20, 25, 50 
and 60.  It was indicated that the veteran had been exposed 
to loud gunfire. 

The veteran was afforded an audiometric examination by the VA 
in June 2003.  The examiner noted that she reviewed the 
claims folder.  A questionnaire associated with the 
examination report notes that the veteran left blank a 
question concerning the date he first started having 
tinnitus.  In response to the question asking if he was 
unable to remember the month/year, he was to circle the time 
frame that was closest to the onset of tinnitus, he circled 
"15 years."  The veteran complained of hearing loss and 
tinnitus.  He stated that he was stationed aboard ship and 
was trained to fire the five-inch open mount guns on deck.  
He asserted that they often bombarded the shore of the Korean 
coast during the war.  He claimed that the concussion of the 
guns was so strong that it would blow the helmet off if it 
was not strapped on.  He related that following service, he 
worked for three years as a farmer and many years working 
construction and general labor.  He described the tinnitus as 
a constant ringing noise in both ears and maintained that it 
had been present for the previous 15 years.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
35
55
55
LEFT

10
25
45
55

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 80 percent in the left ear.  
The diagnosis was that the veteran presented with a mild to 
severe high frequency sensorineural hearing loss and 
subjective tinnitus.  The examiner commented that although 
the whispered voice hearing test revealed normal hearing at 
separation, this was not a frequency specific test and might 
not reveal a high frequency hearing loss.  She concluded that 
since the veteran's tinnitus did not begin until many years 
after service, it was not likely to have been precipitated by 
military noise exposure, nor was it likely to be related to 
his hearing loss.  

Analysis 

	I.  Service connection for tinnitus 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

The veteran asserts that service connection is warranted for 
tinnitus.  He argues that he actually told the VA examiner 
that his tinnitus began in service, but that it became 
increasingly worse in the last 15 years.  In fact, the June 
2003 VA examination report establishes that the veteran 
claimed that his tinnitus began about 15 years earlier.  This 
is specifically noted in the report of the VA examination.  
In addition, when he completed a questionnaire for the 
examination, the veteran specifically refused to provide an 
exact date for the onset of tinnitus, and indicated only that 
it had begun 15 years ago.  Thus, his current statements to 
the effect that his tinnitus had its onset in service are 
contrary to what he has previously reported.  

The only evidence supporting the veteran's claim for service 
connection for tinnitus consists of his statements concerning 
its onset.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In contrast, a VA audiologist opined, based on a 
review of the record, that tinnitus began many years after 
service, and that it was not related to any in-service noise 
exposure or to the veteran's service-connected bilateral 
hearing loss.  This medical conclusion is of greater 
probative value than the veteran's allegations regarding the 
etiology of tinnitus.  The Board concludes, accordingly, that 
the preponderance of the evidence is against the claim for 
service connection for tinnitus.

	II.  Increased evaluation for bilateral hearing loss 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral hearing 
loss, the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

In this case, the results of VA audiometric examination 
conducted in June 2003 fail to demonstrate that a compensable 
evaluation is warranted for the veteran's service-connected 
bilateral hearing loss disability.  Under the criteria set 
forth in the Rating Schedule, the test results establish that 
the veteran has Level III hearing in each ear.  These 
findings correspond to a noncompensable evaluation.  38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Moreover, an 
exceptional pattern of hearing impairment has not been 
demonstrated so as to warrant application of 38 C.F.R. § 4.86 
(2004).  Although the veteran asserts that his hearing acuity 
has diminished, these statements clearly have less probative 
value than the objective findings demonstrated on recent 
audiometric testing.  The Board has no discretion in this 
regard.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss.



ORDER

Service connection for tinnitus is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


